 

Exhibit 10(m)

[gcs1atbo5bbt000001.jpg]

LONG TERM INCENTIVE Plan

RESTRICTED STOCK award Agreement

THIS <award_date> RESTRICTED STOCK AWARD AGREEMENT (the "Agreement"), is entered
into as of this <award_date> (the "Award Date") between PACCAR Inc, a Delaware
corporation (the "Company"), and <first_name> <last_name> (the "Recipient").

WHEREAS, The Company has established the PACCAR Inc Long Term Incentive Plan
(the "LTIP") in order to provide key employees of the Company and its
subsidiaries with an opportunity to acquire shares of the Company's common
stock, par value $1 per share (the "Common Shares"); and

WHEREAS, the committee of the Board of Directors charged with administering the
LTIP (the "Committee") has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Shares described in
this Agreement to the Recipient as an inducement to enter into or remain in the
service of the Company and as an incentive for extraordinary efforts during such
service;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

1.

Award.  The Company hereby grants the Recipient <shares_awarded> Common Shares
(the "Restricted Shares"), subject to the terms and conditions of the LTIP and
this Agreement (the "Award").  The provisions of the LTIP are incorporated into
this Agreement by this reference.  The Recipient acknowledges having received a
copy of the LTIP, read it, and understood its provisions.

2.

Rights as Stockholder.  On and after the Award Date, and except to the extent
provided in the LTIP and this Agreement, the Recipient will be entitled to all
of the rights of a stockholder with respect to the Restricted Shares, including
the right to vote the Restricted Shares and to receive dividends and other
distributions payable with respect to the Restricted Shares.  

3.

Vesting.  

 

(a)

Conditions.  The Award of Restricted Shares shall vest according to the schedule
set forth below provided that the Recipient has been continuously employed in an
LTIP-eligible position through the applicable vesting date:

One-fourth shall vest in the calendar year of the Award Date on the first day of
the month following certification of the performance goal, and an additional
one-fourth on each succeeding first of January, so as to be 100% vested on the
third January 1 following the certification.

 

(b)

Retirement, Death.  If Recipient’s employment in an LTIP-eligible position
terminates by reason of Recipient’s (i) retirement on or after age 62, (ii)
retirement on or after age 55 with 15 years of service (with years of service
determined under the terms of the Company’s defined benefit plan) or (iii)
death, then all Restricted Shares held by the Grantee shall become fully vested,
notwithstanding the provisions of Section 3(a) hereof, provided, however, that
in case of Section 3(b)(i) and/or 3(b)(ii) no such vesting shall occur if a
Recipient’s employment in an LTIP-eligible position

Performance-Based Annual

Restricted Stock Award Agreement – Page 1

 

--------------------------------------------------------------------------------

 

 

terminates on account of Cause or if the Recipient becomes an employee of, or
other service provider to, a Competitor.  

For purposes of this Section 3(b), “Cause” shall mean any of the following
conduct: (1) an act of embezzlement, fraud or theft; (2) deliberate disregard of
the rules of the Company or a Subsidiary, (3) unauthorized disclosure of any of
the secrets or confidential information of the Company or a Subsidiary; (4) any
conduct which constitutes unfair competition with the Company or a Subsidiary;
(5) inducing any customers of the Company to breach any contracts with the
Company or a Subsidiary. For purposes of this Section 3(b), “Competitor” shall
mean any company actively engaged in the manufacture, financing or leasing of
vehicles or after-market truck parts or any company that provides technology or
components to vehicle companies at the time Recipient’s employment in an
LTIP-eligible position terminates.

 

(c)

Change in Control; Disability.  Notwithstanding anything in this agreement to
the contrary, in the event of (i) a Change in Control as provided in Section
17.4 of the LTIP, or (ii) Recipient’s disability as determined under the
Company’s long-term disability plan (“Disability”) that, in each case, occurs
during the Recipient’s employment in an LTIP-eligible position, the Restricted
Shares shall immediately vest in full.  

 

(d)

Ownership.  On the Vesting Date, Grantee shall own the vested shares of
Restricted Stock free and clear of all restrictions imposed by this Agreement
(except those imposed by Section 8).

 

(e)

Forfeiture of Restricted Shares.  Except as set forth herein, if Recipient’s
employment in an LTIP-eligible position terminates by reason of resignation or
termination by the Company voluntarily or involuntarily, all Restricted Shares
will be immediately forfeited.  

4.

Terms and Conditions of Distribution.  The Company is not required to issue or
deliver any certificates for the vested Shares before completing the steps
necessary to comply with applicable federal and state securities laws (including
any registration requirements and regulations governing short swing trading of
securities) and applicable stock exchange rules and practices.  The Company will
use commercially reasonable efforts to cause compliance with those laws, rules
and practices.

If the Recipient dies before the Company has distributed any vested Shares, the
Company will distribute certificates to the beneficiary or beneficiaries the
Recipient designated, in the proportions the Recipient specified.  To be
effective, a beneficiary designation must be made in accordance with the
applicable Company procedures.  If the Recipient failed to designate a
beneficiary or beneficiaries, the Company will distribute certificates for the
Common Shares to the Recipient's surviving spouse or, if there is none, to his
or her estate.

5.

Stock Certificates.  The Company will set up a book entry Restricted Shares
account for the Recipient with the Company's transfer agent for the Restricted
Shares as soon as practicable.  The Company will distribute share certificates
to the Recipient or, if applicable, his or her beneficiary, when the Restricted
Stock becomes vested in accordance with Section 3 of this Agreement.  

6.

Payment for Shares.  The Committee has determined that the services rendered by
Recipient to the Company provided value equal to the $1.00 par value of the
Vested Shares awarded and, therefore, no cash payment to the Company is
required.    

Performance-Based Annual

Restricted Stock Award Agreement – Page 2

 

--------------------------------------------------------------------------------

 

7.

Withholding of Tax.  To the extent that this Award results in tax withholding
for any federal or state income tax purposes, no later than the date as of which
such tax withholding is first required, Recipient shall pay to the Company in
cash any federal or state tax required to be withheld with respect to such
amount.  If the Recipient fails to do so, the Company will withhold Common
Shares subject to this Award having a fair market value on the date of
withholding equal to the minimum tax withholding obligation.  In addition, the
Recipient shall be permitted to satisfy the Company’s tax withholding
requirements by making a written election (in accordance with such rules and
regulations and in such form as the Company may determine) to have the Company
withhold Common Shares subject to this Award having a fair market value on the
date as of which such tax withholding is first required equal to the minimum tax
withholding obligation. With respect to any individual subject to Section 16(b)
of the Securities Act of 1934, the Company shall not have any discretion over
whether the individual satisfies such tax withholding obligations under this
Award with cash or through the withholding of Common Shares subject to the award
and such obligation shall be satisfied through the withholding of Common Shares
subject to the Award (with no sale of Common Shares on behalf of the holder to
satisfy such withholding obligations) or by using cash, as elected by such
individual.  

8.

Legality of Issuance; Restrictions on Transfer.  No Vested Shares shall be
issued unless and until the Company has determined that:

 

(a)

it and the Recipient have taken any actions required to register the Common
Shares under the Securities Act of 1933, as amended (the "Securities Act") or to
perfect an exemption from the registration requirements thereof;

 

(b)

any applicable listing requirement of any stock exchange on which Common Shares
are listed has been satisfied; and

 

(c)

any other applicable provision of state or federal law has been satisfied.

 

(d)

Regardless of whether the offering and sale of Common Shares under the LTIP have
been registered under the Securities Act or have been registered or qualified
under the securities laws of any state, the Company may impose restrictions upon
the sale, pledge or other transfer of such Common Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Company and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the Securities Act, the securities laws of any
state or any other law or with restrictions imposed by the Company's
underwriters.

9.

No Registration Rights.  The Company may, but shall not be obligated to,
register or qualify the issuance of Restricted Shares under the Securities Act
or any other applicable law.  The Company shall not be obligated to take any
affirmative action in order to cause the issuance of Restricted Shares under
this Agreement to comply with any law.

10.

Removal of Legends.  If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Common Shares is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Common Shares but
lacking such legend.

Performance-Based Annual

Restricted Stock Award Agreement – Page 3

 

--------------------------------------------------------------------------------

 

11.

Investment Intent.  In the event that the issuance of Restricted Shares under
the LTIP is not registered under the Securities Act but an exemption is
available which requires an investment representation or other representation,
the Recipient shall represent and agree at the time of exercise that the Common
Shares being acquired upon exercising this option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

12.

No Employment Rights.  Nothing in this Agreement shall be construed as giving
the Recipient the right to be retained as an employee.  The Company reserves the
right to terminate the Recipient's service at any time, with or without cause
(subject to any employment agreement between the Recipient and the Company).

13.

Administration.  The Committee administers the LTIP and this Agreement.  The
Committee shall have sole discretion to interpret the LTIP and this Agreement,
amend and rescind rules relating to its implementation and make all
determinations necessary for administration of the LTIP and this Agreement.  The
Recipient's rights under this Agreement are expressly subject to the terms and
conditions of the LTIP, including continued shareholder approval of the LTIP,
and to any guidelines the Company adopts from time to time.

14.

Entire Agreement.  The Award is in all respects subject to the provisions set
forth in the LTIP to the same extent and with the same effect as if the
provisions of the LTIP were set forth fully herein.  In the event that the terms
of this Award conflict with the terms of the LTIP, the LTIP shall control.  This
Agreement is the entire Agreement between the parties to it, and any and all
prior oral and written representations are merged into and superseded by this
Agreement.  This Agreement may be amended only by written agreement between the
Recipient and the Company.

15.

No Limitation on Rights of the Company.  The award of Restricted Shares does not
and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

16.

Share Adjustments.  If there are any changes in the number or value of shares of
Common Shares by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers or other events as stated in Article 10 of the LTIP,
then proportionate adjustments shall be made to the number of shares of Common
Stock (i) issued pursuant to Section 1 and (ii) covered by an unvested grant of
restricted stock, in order to prevent dilution or enlargement of rights.  This
provision does not, however, authorize the delivery of fractional Common Shares
under the LTIP.

17.

Notices.  Any notice or other communication required or permitted under the LTIP
or this Agreement may be given pursuant to the online or other administrative
procedures established by the Company from time to time that are communicated to
the Recipient in writing (including electronically).  Notice may also be given
in writing and must be delivered personally, sent by certified, registered or
express mail, or sent by overnight courier, at the sender's expense.  Notice
will be deemed given when delivered personally or, if mailed, three days after
the date of deposit in the United States mail or, if sent by overnight courier,
on the regular business day following the date sent.  Notice to the Company
should be sent to PACCAR Inc, Attention: Corporate Compensation.  Notice to the
Recipient should be sent to his or her business address.

18.

Data Privacy.  By entering into this Agreement, Recipient:

Performance-Based Annual

Restricted Stock Award Agreement – Page 4

 

--------------------------------------------------------------------------------

 

 

(a)

agrees to disclose certain personal data requested by the Company to administer
the LTIP and expressly consents to the Company's processing such data for
purposes of the implementation or administration of the LTIP and this Agreement;

 

(b)

waives any data privacy rights Recipient may have with respect to such data; and

 

(c)

authorizes the Company and any of its authorized agents to store and transmit
such information in electronic form.

19.

Successors.  All obligations of the Company under this Agreement will be binding
on any successor to the Company, whether the existence of the successor results
from a direct or indirect purchase of all or substantially all of the business
and/or assets of the Company, or a merger, consolidation, or other event.

20.

Governing Law.  To the extent not preempted by federal law, this Agreement will
be construed and enforced in accordance with, and governed by, the laws of the
State of Washington as such laws are applied to contracts entered into and
performed in such State.

21.

Limitation on Rights; No Right to Future Awards; Extraordinary Item of
Compensation.  By entering into this Agreement and accepting the grant of an
award evidenced hereby, Recipient acknowledges:

 

(a)

that the LTIP is discretionary in nature and may be suspended or terminated by
the Company at any time;

 

(b)

that the Award of Restricted Stock is a one-time benefit which does not create
any contractual or other right to receive future awards, grants of stock
options, or benefits in lieu thereof;

 

(c)

that all determinations with respect to any such future Awards, including, but
not limited to, the times when Awards shall be made, the number of Common Shares
to be awarded, and the vesting of any Restricted Stock there under, will be at
the sole discretion of the Company;

 

(d)

that the Recipient's participation in the LTIP is voluntary;

 

(e)

that the value of the Award is an extraordinary item of compensation which is
outside the scope of the Recipient's employment contract, if any;

 

(f)

that the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and

 

(g)

that the future value of the Commons Shares is unknown and cannot be predicted
with certainty.

I agree to the terms and conditions of this restricted stock agreement and
acknowledge having received the PACCAR Long Term Incentive Plan.  

 

OPTIONEE SIGNATURE:

 

PACCAR Inc:

 

 

 

 

 

By:

 

 

 

 

 

<award_date>

 

 

<award_date>

<first_name> <last_name>

 

Date

 

VP Human Resources

Date

 

 

 

Company's Address:

 

 

 

 

777 - 106th Avenue N.E.

 

 

 

 

P.O. Box 1518 

 

Performance-Based Annual

Restricted Stock Award Agreement – Page 5

 

--------------------------------------------------------------------------------

 

 

 

 

Bellevue, WA 98009 

 

 

Performance-Based Annual

Restricted Stock Award Agreement – Page 6

 